[Cite as State v. Fleetwood, 2020-Ohio-5492.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.      29465

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
DORSHAWN C. FLEETWOOD                                COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 2018 11 3960

                                 DECISION AND JOURNAL ENTRY

Dated: December 2, 2020



        CARR, Presiding Judge.

        {¶1}     Appellant, Dorshawn Fleetwood, appeals the judgment of the Summit County

Court of Common Pleas. This Court affirms.

                                                I.

        {¶2}     On December 17, 2018, the Summit County Grand Jury indicted Fleetwood on one

count of burglary, one count of kidnapping, two counts of aggravated vehicular assault, two counts

of violating a protection order, one count of unlawful restraint, one count of operating a vehicle

under the influence of alcohol or drugs (“OVI”), and one count of driving under suspension.

Fleetwood pleaded not guilty to the charges at arraignment.

        {¶3}     Fleetwood ultimately entered into a written plea agreement with the State.

Fleetwood pleaded guilty to an amended count of trespass into a habitation, two counts of

aggravated vehicular assault, one count of violating a protection order, and one count of OVI. The

remaining charges were dismissed. The trial court imposed a total prison sentence of six years.
                                                   2


        {¶4}    On July 2, 2019, Fleetwood filed a pro se motion for leave to file a delayed appeal.

Fleetwood’s initial appeal was dismissed for failure to file a brief. Thereafter, this Court granted

Fleetwood’s motion to reinstate his appeal and appointed appellate counsel. Fleetwood now raises

one assignment of error.

                                                   II.

                                   ASSIGNMENT OF ERROR

        THE TRIAL COURT FAILED TO ENGAGE IN A MEANINGFUL DIALOGUE
        WITH APPELLANT FLEETWOOD REGARDING THE CONSTITUTIONAL
        RIGHTS HE WAS WAIVING BY ENTERING GUILTY PLEAS TO SEVERAL
        COUNTS OF THE INDICTMENT, AND MISINFORMED HIM OF ONE OF
        THOSE RIGHTS, THEREBY RENDERING HIS PLEAS NOT KNOWINGLY,
        INTELLIGENTLY, AND VOLUNTARILY ENTERED.

        {¶5}    In support of his sole assignment of error, Fleetwood contends that the trial court

failed to comply with Crim.R. 11(C) when it “essentially paraphrased” his constitutional rights at

the plea colloquy. Fleetwood maintains that the trial court should have inquired as to “whether

[he] understood [each] right, before going on to the next right.” This Court disagrees.

        {¶6}    Crim.R. 11(C)(2)(c) provides that a trial court in felony cases must “address[] the

defendant personally” and inform the defendant of his or her constitutional rights prior to accepting

a plea of guilty or no contest. Specifically, the trial court is required to:

        Inform[] the defendant and determin[e] that the defendant understands that by the
        plea the defendant is waiving the rights to jury trial, to confront witnesses against
        him or her, to have compulsory process for obtaining witnesses in the defendant’s
        favor, and to require the state to prove the defendant’s guilt beyond a reasonable
        doubt at a trial at which the defendant cannot be compelled to testify against himself
        or herself.

Id.

        {¶7}    “Because Crim.R. 11(C)(2)(c) deals with the waiver of constitutional rights, strict

compliance with the rule is required.” State v. Jordan, 9th Dist. Summit No. 27690, 2015-Ohio-
                                                  3


4354, ¶ 5, citing State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, ¶ 18. Under the strict

compliance standard, a trial court is not required to use the exact language of Crim.R. 11(C)(2)(c)

“so long as the trial court actually explains the rights to the defendant.” Veney at ¶ 27, citing State

v. Ballard, 66 Ohio St.2d 473 (1981), paragraph two of the syllabus. This Court reviews matters

of whether the trial court strictly complied with Crim.R. 11(C)(2)(c) de novo. State v. Owens, 9th

Dist. Summit No. 25174, 2010-Ohio-4635, ¶ 7.

       {¶8}    In support of his assignment of error, Fleetwood notes that the high court in Ballard

observed that “the best method of informing a defendant of his constitutional rights is to use the

language contained in Crim.R. 11(C), stopping after each right and asking the defendant whether

he understands the right and knows that he is waiving it by pleading guilty.” Ballard at 479.

Notably, however, the Supreme Court went on to say that the “failure to so proceed will not

necessarily invalidate a plea.” Id. The Supreme Court stressed that the “underlying purpose” of

Crim.R. 11(C) “is to convey to the defendant certain information so that he can make a voluntary

and intelligent decision whether to plead guilty.” Id. “[W]hile it is recommended that a trial judge

stop after naming each constitutional right and ask if the defendant understands that right, the

failure to do so will not necessarily invalidate a plea.” State v. Holt, 9th Dist. Summit No. 21835,

2004-Ohio-3252, ¶ 11, citing Ballard at 479-480. “[I]f the record shows that the trial court

engaged in a meaningful dialogue with the defendant which, in substance, explained the pertinent

constitutional rights in a manner reasonably intelligible to that defendant[,] then the court’s

acceptance of a guilty plea is to be affirmed.” (Internal quotations and citations omitted.) Holt at

¶ 9.

       {¶9}    A review of the record here reveals that Fleetwood’s assignment of error is without

merit. Fleetwood signed two forms that explained the rights he would be waiving by pleading
                                                  4


guilty to the various charges against him. Defense counsel represented to the trial court that he

had spent “significant time” with Fleetwood going over the terms of the plea negotiations prior to

Fleetwood signing the written plea agreement. At the plea hearing, the trial court outlined the

possible penalties Fleetwood could face upon entering guilty pleas. The trial court then informed

Fleetwood of all the constitutional rights that he would be waiving and asked, “[d]o you understand

that?” Fleetwood responded in the affirmative. Although stopping and addressing Fleetwood after

each right would have been the best practice, the trial court’s failure to do so does not invalidate

the plea, given that that the trial court engaged in a meaningful dialogue with Fleetwood that

allowed him to understand the rights he would be waiving by pleading guilty. See Holt at ¶ 9.

       {¶10} To the extent that Fleetwood asserts that he was misinformed of his appellate rights

when the trial court informed him that he was “waiv[ing] [his] right to appeal in this case[,]” we

note that any issues in this regard were not prejudicial as Fleetwood was in fact able to challenge

the validity of his plea on appeal. See generally State v. Gegia, 157 Ohio App.3d 112, 2004-Ohio-

2124, ¶ 18 (9th Dist.) (holding that a defendant who pleads guilty waives the right to challenge

any action taken by the trial court up to that point in the proceeding, unless it impacted the knowing

and voluntary character of the plea).

       {¶11} Under these circumstances, we cannot say that the trial court failed to comply with

Crim.R. 11(C)(2)(c). The assignment of error is overruled.

                                                 III.

       {¶12} Fleetwood’s sole assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                                 Judgment affirmed.
                                                 5


       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



TEODOSIO, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

NICHOLAS SWYRYDENKO, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.